    Case 1:20-cv-00041-LLK Document 20 Filed 11/13/20 Page 1 of 4 PageID #: 1124




                                      UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF KENTUCKY
                                         BOWLING GREEN DIVISION
                                    CIVIL ACTION NO. 1:20‐CV‐00041‐LLK

KANDY L. BIGGERSTAFF                                                                          PLAINTIFF

v.

ANDREW SAUL, Acting Commissioner of Social Security                                           DEFENDANT

                                   MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Plaintiff's complaint seeking judicial review, pursuant to 42

U.S.C. § 405(g), of the final decision of the Commissioner denying her claim for Social Security disability

benefits. The fact and law summaries of Plaintiff and Defendant are at Docket Number (“DN”) 16 and 19.

The parties have consented to the jurisdiction of the undersigned Magistrate Judge to determine this case,

with any appeal lying before the Sixth Circuit Court of Appeals. [DN 9].

         Plaintiff argues that her mental impairments satisfy the Listing and her mental residual functional

capacity (“RFC”) is more limited than found by the Administrative Law Judge (“ALJ”). Because the

arguments are unpersuasive and the ALJ’s decision is supported by substantial evidence, the Court will

AFFIRM the Commissioner’s final decision and DISMISS Plaintiff’s complaint.

                                  Background facts and procedural history

         In October 2015, Plaintiff made what was at least her third suicide attempt by overdosing. [DN 8‐

2 at 44; DN 8‐10 at 8591].

         On November 16, 2015, Plaintiff’s 20‐year‐old son committed suicide. Id. at 15, 51. Plaintiff

blamed herself because she thinks she “showed him the way.” [DN 8‐10 at 829].

         On December 8, 2015, the prior ALJ issued the Commissioner’s prior final decision denying

Plaintiff’s disability claim. [DN 8‐2 at 18].



1
 Pages references are to the administrative record denominated as such by the Commissioner, which is the
number appearing at the bottom of each page of the administrative transcript.

                                                       1
    Case 1:20-cv-00041-LLK Document 20 Filed 11/13/20 Page 2 of 4 PageID #: 1125




         In January 2017, Plaintiff filed a new disability claim alleging she became disabled on December

9, 2015. Id.

         In December 2018, the ALJ issued the Commissioner’s final decision (presently before the Court

on judicial review) denying Plaintiff’s claim. Id. at 25. The ALJ denied Plaintiff’s request to amend her

disability onset date to November 16, 2015, the date of her son’s suicide. Id. at 15.2

         The ALJ found that, notwithstanding her bipolar disorder, anxiety disorder, and major depressive

disorder, Plaintiff has a mental residual functional capacity (“RFC”) to “perform simple, routine tasks … in

a work environment free of any past‐paced production requirements … can make simple, work‐related

decisions with few, if any, workplace changes [but] … cannot tolerate any interaction with the public and

can tolerate occasional interaction with coworkers and supervisors.” Id. at 18, 20‐21.

                                                  Discussion

         Plaintiff makes two arguments. First, she argues that the ALJ erred in finding that her mental

impairments do not satisfy the clinical criteria of Listings 12.04 and 12.06 of Appendix 1 of the regulations,

[DN 8‐2 at 19], in light of her “psychological treatment records and the psychological consultative

examination report of Annette Freel, M.S.” [DN 16 at 2].

         Plaintiff’s reliance on her psychological treatment records is unpersuasive because she identifies

no opinion from a treating source (or otherwise) that her mental impairments satisfy the Listing. In June

2017, the Commissioner’s program psychiatrist, Alex Guerrero, M.D., opined Plaintiff’s mental

impairments do not satisfy the Listing. [DN 8‐2 at 129]. At best (in terms of advancing Plaintiff’s

argument), the treatment records reflect situational grief, which does not necessarily satisfy the 12‐month

duration requirement. See 42 U.S.C. § 423(d)(1)(A) (To be disabling, an impairment must have “lasted or

can be expected to last for a continuous period of not less than 12 months.”). Additionally, neither


2
 The request to amend was tantamount to a request to reopen the prior claim. An ALJ’s decision not to reopen a
prior final decision is unreviewable by this Court absent a colorable constitutional claim. Newhouse v. Comm'r of
Soc. Sec., 771 F. App'x 602, 605 (6th Cir. 2019) (citing Califano v. Sanders, 430 U.S. 99, 107‐08 (1977)).

                                                       2
    Case 1:20-cv-00041-LLK Document 20 Filed 11/13/20 Page 3 of 4 PageID #: 1126




Plaintiff nor this Court is “qualified to interpret raw medical data [in the treatment records] in functional

terms” – much less for purposes of determining whether the Listing is satisfied. Rudd v. Comm'r of Soc.

Sec., 531 F. App'x 719, 726 (6th Cir. 2013); see also Lee v. Comm'r, 529 F. App'x 706, 713 (6th Cir. 2013)

(“The mere diagnosis of [an impairment] ... says nothing about the severity of the condition.”).

         Plaintiff’s reliance on Ms. Freel’s report is unpersuasive because Ms. Freel did not specifically

opine that Plaintiff’s mental impairments satisfy the Listing.3 [DN 8‐10 at 859‐63]. Additionally, Ms. Freel

examined Plaintiff in April 2015 (in connection with Plaintiff’s prior claim), before Plaintiff’s alleged onset

of disability on December 9, 2015. See Wyatt v. Sec'y of Health & Human Servs., 974 F.2d 680, 687 (6th

Cir. 1992) (An ALJ is “not required to consider” a treating physician’s report that was “submitted along

with plaintiff’s earlier application for benefits.”).

         Second, Plaintiff argues that the ALJ’s mental RFC findings, [DN 8‐2 at 20‐21], are not supported

by substantial evidence in light of her psychological treatment records and Ms. Freel’s report. [DN 16 at

6].

         Plaintiff’s reliance on her psychological treatment records is unpersuasive because Plaintiff

identifies no opinion from a treating source that her mental limitations are greater than found by the ALJ.

At best, the treatment records reflect situational grief, which does not necessarily satisfy the 12‐month

duration requirement. Plaintiff’s reliance on Ms. Freel’s report is unpersuasive because Ms. Freel

examined Plaintiff in April 2015, before Plaintiff’s December 9, 2015 alleged onset of disability date. [DN

8‐10 at 859‐63]. In March 2017, certified psychologist Ollie C. Dennis, Ed.D., examined Plaintiff at the

request of the Commissioner, and the ALJ found that Dr. Dennis’ findings (though they reflect an




3
  According to Ms. Freel, Plaintiff is “markedly” limited in her abilities to: 1) understand, remember and carry out
instruction toward performance of a simple repetitive task; 2) tolerate stress and pressure from day‐to‐day
employment, 3) sustain attention, concentration and persistence towards performance of a simple repetitive task,
and 4) respond appropriately to supervision and co‐workers in a work setting. [DN 8‐10 at 862].

                                                         3
 Case 1:20-cv-00041-LLK Document 20 Filed 11/13/20 Page 4 of 4 PageID #: 1127




underestimate of Plaintiff’s limitations) support the ALJ’s mental RFC findings. [DN 8‐2 at 23; DN 8‐8 at

636‐41].

                                                 Order

        Because Plaintiff’s arguments are unpersuasive and the ALJ’s decision is supported by substantial

evidence, the Commissioner’s final decision is hereby AFFIRMED, and Plaintiff’s complaint is DISMISSED.

November 13, 2020




                                                   4
